 


113 HR 1763 IH: Recognizing Achievement in Classified School Employees Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1763 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2013 
Ms. Titus (for herself, Mrs. Davis of California, Ms. Wilson of Florida, Mr. Price of North Carolina, Mrs. Capps, Ms. Waters, Ms. Roybal-Allard, Mr. Lowenthal, Mr. Honda, Mr. Heck of Washington, Ms. DelBene, Mr. Petri, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to establish and administer an awards program recognizing excellence exhibited by public school system employees providing services to students in pre-kindergarten through higher education. 
 
 
1.Short titleThis Act may be cited as the Recognizing Achievement in Classified School Employees Act. 
2.FindingsThe Congress finds as follows: 
(1)The term classified school employee refers to employees working in pre-kindergarten through higher education, in the following nine job families: 
(A)Paraprofessionals. 
(B)Clerical services. 
(C)Custodial and maintenance services. 
(D)Transportation services. 
(E)Food services. 
(F)Skilled trades. 
(G)Health and student services. 
(H)Security services. 
(I)Technical services. 
(2)Classified school employees provide valuable service to public schools in the United States. 
(3)Classified school employees provide essential services, such as transportation, facilities maintenance and operations, food service, safety, and health care. 
(4)Classified school employees play a vital role in providing for the welfare and safety of students. 
(5)Classified school employees strive for excellence in all areas of service to the education community. 
(6)Exemplary classified school employees should be recognized for their outstanding contributions to quality education in the United States. 
3.Recognition program established 
(a)In generalThe Secretary of Education shall establish and administer a national recognition program to be known as the National Classified School Employees of the Year Awards. The purpose of the program shall be to recognize and promote the commitment and excellence exhibited by employees within certain occupational specialties in public schools who provide exemplary service to students in pre-kindergarten through higher education. 
(b)Occupational specialties 
(1)In generalThe occupational specialties referred to in subsection (a) are the following: 
(A)Paraprofessionals. 
(B)Clerical and administrative services. 
(C)Transportation services. 
(D)Food and nutrition services. 
(E)Custodial and maintenance services. 
(F)Security services. 
(G)Health and student services. 
(H)Technical services. 
(I)Skilled trades. 
(2)Number of awardsPrior to March 31 of each year (beginning with the second calendar year that begins after the date of the enactment of this Act), the Secretary shall select an employee from each occupational specialty described in paragraph (1) to receive an award under the recognition program. 
(c)Selection process 
(1)Nomination processNot later than November 1 of each year (beginning with the first calendar year that begins after the date of the enactment of this Act), the Secretary shall solicit nominations from each occupational specialty described in subsection (b)(1) from the chief State school officer of each State. The chief State school officer of each State shall consider nominations submitted by the following: 
(A)Local educational agencies. 
(B)School administrators. 
(C)Professional associations. 
(D)Labor unions. 
(E)Any other group determined appropriate by the Secretary. 
(2)DemonstrationEach nomination shall be submitted to the Secretary by a chief State school officer in such manner as the Secretary may require and shall contain, at a minimum, demonstrations of excellence in the following areas: 
(A)Work performance. 
(B)School and community involvement. 
(C)Leadership and commitment. 
(D)Local support. 
(E)Enhancement of classified school employees’ image in the community and schools. 
(F)Any other area of superior performance, such as health and safety promotion or efficient use of energy or other resources. 
(3)SelectionThe Secretary shall develop uniform national guidelines for evaluating nominations submitted under paragraph (2) in order to select the most deserving nominees based on the demonstrations made in the areas described in such paragraph. 
(d)DefinitionsThe terms used in this Act shall have the meaning given such terms in section 9101 of the Elementary and Secondary Education Act 1965 (20 U.S.C. 7801). 
 
